DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1. 	A restriction requirement was mailed on 17 October 2021.  Applicant elected Group IV and ET0487 without traverse in the reply filed on 15 October 2021.  The requirement was deemed proper and made final.  Claims 1-18 and 21-22 were and are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 19-20 and 23 were examined and rejected in an Office action mailed on 16 December 2021.  Applicant responded on 16 May 2022.
Claims 19-20 and 23 are examined herein.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Examiner's Notes
2. 	Citations to Applicant's specification are abbreviated herein "Spec."

The limitation "ms1" has an accepted meaning in the art. See, e.g., Zhou et al.

Applicant is requested to consider canceling the withdrawn claims.

Withdrawal of Objections and Rejections
3.	The objection to the pending claims is withdrawn in view of Applicant’s arguments.
4.	The objection to the title is withdrawn in view of the new title.
5.	The objection to the specification is withdrawn in view of Applicant’s amendments.
6.	Any rejection or objection applying to a cancelled claim is rendered moot in view of the claim’s cancellation.

35 USC § 112(b)-Based Claim Rejections 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 19 and 23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is rejected because it recites the limitations “ET0487, ET0488, ET0489, ET0490, ET0491, ET0495, or 007-0033.1.”  
The meaning of these limitations is uncertain and creates ambiguity in the claims and thus renders the claims indefinite.  It is difficult to prove a negative result, but when ET0488 and ET0487, at least, where used in a search over the Internet both in isolation, and separately in combination with “wheat” and “marker,” no relevant hits were obtained.
Thus the terms in question lack a general art-accepted meaning and Applicant does not explicitly define the terms in the specification.  On the contrary, on page 49 o fthe specification, the terms are used to reference an amplicon which is separate from their recitation as a marker on pages 55-56.
Furthermore, the meaning of this term could arbitrarily change to designate something different during the lifetime of a patent. Thus, one's ability to determine the metes and bounds of the claim would be impaired. See In re Hammack, 427 F.2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).
Claim 23 is included in this rejection because it does not provide limitations obviating this rejection.
Claim 20 is not included in this rejection because it recites SEQ ID NOs.
This is a new rejection.


35 USC § 103 – Based Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (2008) “A new male sterile mutant LZ in wheat (Triticum aestivum L.),” Euphytica 159:403-10 in view of Gupta et al. (2010) “Marker-assisted wheat breeding: present status and future possibilities,” Mol Breed 26:145-61.
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action posted 16 December 2021 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 16 May 2022.  Applicant’s arguments have been fully considered but are not persuasive.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
As taught by Zhou et al., there are extensive benefits to the art of male sterile mutants in wheat.  Zhou et al., p. 403-04.  Zhou et al. also teaches the ms1 allele.  Id.  Finding markers associated with an important gene in wheat is also obvious.  E.g. Gupta et al., p. 145.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to find markers associated with the ms1 gene.  Given the level of skill in the art as of the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Further, claim 19 is rejected supra under 35 USC 112(b) – since the claim is not definite, it is interpreted as requiring any ms1 marker.  Therefore the rejection of claim 19 as obvious is maintained.
Claim 23 does not require the use of the sequence information of the gene encoding SEQ ID NO:5 or SEQ ID NO:5.  Claim 23 is also obvious because the ms1 gene encoding SEQ ID NO:5 is an inherent property of the ms1 gene.  
Claim 20 is obvious because one of the recited markers, but only one, was known in the prior art.  As seen in the alignment provided in the prior Office action, SEQ ID NO:33 (flanking marker 007-0046.1 amplicon (Spec., p. 49)) was known in the art as being part of an mRNA sequence.  The scope of claim 19 can be reasonably interpreted to include this.

In Applicant’s traversal of the rejection, Applicant points to the claim amendments.  Response, p. 11 (5th paragraph).
Applicant’s arguments fail to persuade for the reasons set forth above.


Conclusion
9.	No claim is allowed.

Allowable Subject Matter
10.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of claim 19.  
If claim 23 depended from 20, it would have been included in this statement.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663